DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                              
Claims 1-5 are present for examination.                          

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/432,257, filed on 02/14/2017, now patent 10,788,932.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                           

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,788,932. Although the claims at issue are not identical and worded differently, yet there are not patentably distinct from each other because: they are all claiming a touch detection device comprising of a first detector configured to detect contact area of a plurality of target objects, a second detector configured to detect a second contact area of a plurality of second 
Instant Application 17/002,081
Reference Patent 10,788,932
1.  A touch detection device comprising:    
     a first detector configured to detect a first contact area of a plurality of detection target objects with a plurality of first areas that overlap an input surface in a direction perpendicular to the input surface, the first detector outputting a plurality of first signal values that correspond to the contact of each of the detection target objects with a corresponding first area including a plurality of first detection regions; 

     a second detector configured to detect a second contact area in at least one of a plurality of second detection regions, the second detector outputting a second signal value caused by pressing respect second detection regions of the second detection regions, each including the first detection regions; and 


     a first detector configured to detect a plurality of detection target objects with a plurality of areas that overlap an input surface in a direction perpendicular to the input surface, the first detector including a plurality of touch detectors each configured to output a plurality of touch signal values that correspond to the contact of each of the plurality of detection target objects with a corresponding touch area including a plurality of touch detection regions; 
     a second detector configured to detect force 
in at least one of a plurality of force detection regions, the second detector including a plurality of force detectors each configured to output a force signal value corresponding to combined forces applied by the plurality of detection target objects to press respective force target detection 
      a controller configured to calculate an object signal value corresponding to each of the detection target objects.                         



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Abiko et al (US 2016/0328597):             
teach that a biometric image device to detect a first input to an input device and capture a biometric image after the detection of the first input.  The already input first touch location is used as a reference to determine a second touch location.                       
Shinya (US 2016/0195985): 
teach that a touch recognition unit that detects an input on a touch panel based on second signal values map that being configured an area that is broader.                   
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
February 26, 2022